37 F.3d 1492NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Jonathan R. BELL, Plaintiff Appellant,v.Michael W. COX, Sheriff of Amherst County, Virginia;  J. E.Richardson, Sheriff of Appomattox County,Virginia;  W. O. Staples, Deputy Sheriffof Appomattox County,Virginia, DefendantsAppellees.
No. 94-1571.
United States Court of Appeals, Fourth Circuit.
Submitted:  September 26, 1994Decided:  October 17, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Lynchburg.  Jackson L. Kiser, Chief District Judge.  (CA-93-39-L)
Jonathan R. Bell, appellant pro se.
Randy Virlin Cargill, WOODS, ROGERS & HAZLEGROVE, Roanoke, VA, for appellees.
W.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and WILKINSON and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint and his motion for reconsideration.  Our review of the record discloses that this appeal is without merit.  Appellant's complaint was barred by the applicable statute of limitations* and was, therefore, properly dismissed.  Accordingly, although we grant leave to proceed in forma pauperis, we affirm the judgment of the district court.  Bell v. Cox, No. CA-93-39-L (W.D.Va. Jan. 28 and Apr. 11, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The applicable two-year statute of limitations provided by Va.Code Ann. Sec. 8.01-243(A) (Michie 1992) expired one year before Appellant filed his action